           Case 5:03-cr-00026-C Document 131 Filed 07/22/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff,       )
                                             )
                 vs.                         )          No. CR-03-26-C-01
                                             )
ROY REEVES,                                  )
                                             )
                            Defendant.       )

                                          ORDER

       Defendant has submitted a letter to the Court requesting a recommendation for

compassionate release. The Court has treated the letter as a Motion and directed Plaintiff

to respond. The matter is now at issue.

       Defendant’s request for compassionate relief is premised on concerns arising from

the COVID-19 pandemic and its presence in his place of incarceration. In its response,

Plaintiff notes that Defendant’s medical records indicate his conditions are in treatment or

resolved. Plaintiff also notes that the Warden of Defendant’s facility has denied his

request.

       As Plaintiff notes, the relevant statute – 18 U.S.C. § 3582(c)(1)(A) – imposes three

criteria: (1) filing requirements; (2) extraordinary and compelling reasons; and (3) that

the reduction is consistent with the 18 U.S.C. § 3553 factors. Here, Defendant has

satisfied the filing requirement, as the current request is filed more than 30 days after

requesting relief from the facility warden. It is on the next two factors that Defendant’s

request fails.
          Case 5:03-cr-00026-C Document 131 Filed 07/22/20 Page 2 of 2



       While Defendant’s medical conditions are serious and concerning, the medical

records demonstrate that he has responded well to treatment and that he is currently back

to his usual routine.   Even considering his medical issues in conjunction with the

COVID-19 pandemic does not warrant relief. As Plaintiff notes, the medical conditions

noted by Defendant are not among those identified as increasing the risks of an adverse

outcome from contracting COVID-19.          Thus, Defendant has not demonstrated the

existence of extraordinary and compelling circumstances warranting compassionate

release. Because Defendant’s request fails at this stage, the Court finds it unnecessary to

consider the relevant § 3553 factors.

       For the reasons set forth herein, Defendant’s letter, construed as a request for

compassionate relief (Dkt. No. 127), is DENIED.

       IT IS SO ORDERED this 22nd day of July, 2020.




                                            2
